Exhibit A
Case Number: PC-2021-00407
Filed in Providence/Bristol   County Superior Court
Submitted: 1/20/2021 12:15     PM
Envelope: 2924306
Reviewer: Victoria H




                     STATE OF RHODE ISLAND                                                                     SUPERIOR COURT
                     PROVIDENCE, SC.
                     KRISSY RAMIN, ALIAS

                     V.                                                                                        C.A.   NO:

                     BROWN UNIVERSITY AND
                     WARREN ALPERT MEDICAL SCHOOL OF BROWN UNIVERSITY




                                           1.          Plaintiff,   Krissy   Ramin
                                                                                  w  (hereinafter Plaintiff),   is   a resident of the   Town of

                                 Framingham,          in the   Commonwealth of Massachusetts.

                                           2.          The Defendant, Brown University           (hereinafter     Brown),   is   a   Rhode   Island


                                 Non—Proﬁt Corporation, authorized              t0   do business   in the State   0f Rhode Island with         its



                                 principal ofﬁce located in the City of Providence,                County 0f Providence,         State of Rhode


                                 Island.


                                           3.          The Defendant, Warren Alpert Medical School                (hereinafter Medical


                                 School),    is   the Medical School 0f Brown University, and             is   located in the City of


                                 Providence, County of Providence, State of Rhode Island.


                                           4.          The   Plaintiff brings this action pursuant t0 the       Rhode     Island Civil Rights


                                 of People With Disabilities Act, Chapter 42-87 of the Rhode Island General Laws, and


                                 Equal Rights to Public Faculties, Chapter 40-9.1 of the Rhode Island General Laws.


                                           5.          The   Plaintiff suffered   from anxiety, depression, emotional            distress,


                                 insomnia, and related medical disorders and disabilities.


                                           6.          The   Plaintiff was admitted to the     Warren Alpert Medical School of Brown

                                 University in 2008.
Case Number: PC-2021-00407
Filed in Providence/Bristol   County Superior Court
Submitted: 1/20/2021 12:15     PM
Envelope: 2924306
Reviewer: Victoria H




                                           7.         On 0r about June      20, 201   1,   because of medical problems, the Plaintiff was


                                 dismissed from the medical school.


                                           8.         The   Plaintiff was not given        an opportunity to appeal the dismissal.


                                           9.         On 0r about   September 28, 2016, Plaintiff requested that she be allowed          t0


                                 reapply to the Medical School.


                                           10.        On 0r about   September 30, 2016, the          Plaintiff’s request t0 reapply t0


                                 Medical School was denied and she was not allowed t0 reapply.

                                           11.        The   Plaintiff submitted medical        documentation stating that she was


                                 mentally and physically able to return as a student to the Warren Alpert Medical School.


                                 The medical problems          that caused her dismissal        had been resolved.

                                           12.        The   Plaintiff was denied admission t0 the         Warren Alpert Medical School.

                                           13.        On or about April 22,       2017, Plaintiff requested that she be allowed t0


                                 reapply to the       Brown School of Public        Health.


                                           14.        The   Plaintiff was   encouraged to reapply under the premise that she


                                 complete various prerequisites.


                                           15.        The   Plaintiff completed the prerequisites.


                                           16.        On 0r about April     6,   201 8, the Plaintiff’s application t0 the Brown School


                                 0f Public Health was processed and ultimately, she was denied. Plaintiff attended Brown


                                 as an undergraduate         and graduated With a 3.58 GPA.

                                           17.        The denial by Brown School of Public Health and              the Medical School


                                 were based 0n discrimination because 0f her                 disability. Plaintiff is   mentally and


                                 physically able to return as a student.
Case Number: PC-2021-00407
Filed in Providence/Bristol   County Superior Court
Submitted: 1/20/2021 12:15     PM
Envelope: 2924306
Reviewer: Victoria H




                                              18.     The    Plaintiff was wrongfully not allowed t0 reapply to the          Medical School


                                 due to discrimination because of her               disability.


                                              19.     Plaintiff was wrongfully denied readmission to the            Brown School of

                                 Public Health due to discrimination because 0f her disability.


                                              20.     As    a result 0f this discriminatory treatment, Plaintiff has suffered and Will


                                 continue to suffer, pecuniary and compensatory damages                   now and   in the future,


                                 including, without limitation:



                                                      a.   Emotional    distress;

                                                      b.   Loss of wages;

                                                      c.   Attorney’s Fees and related expenses.



                                              21.     The    illegal   conduct 0f each 0f the Defendants was motivated by malice 0r


                                 ill   will   and demonstrated reckless and          all-out indifference t0 Plaintiff rights   from

                                 unlawful discrimination and             entitles Plaintiff t0    an appropriate award 0f exemplary


                                 damages.


                                              22.     As    a result 0f the discriminatory treatment that the Defendants each


                                 suffered      upon the    Plaintiff,   each of the Defendants stands jointly and severally liable t0


                                 Plaintiff for      an appropriate award 0f pecuniary damages, compensatory damages and


                                 exemplary damages.

                                              23.     The    Plaintiff timely   ﬁled a Charge of Discrimination with the Rhode


                                 Island       Commission     for   Human Rights       and received a Notice of Right   t0   Sue and has

                                 otherwise satisﬁed         all   condition precedent prior to timely      commencing    this action before


                                 this Court.
Case Number: PC-2021-00407
Filed in Providence/Bristol   County Superior Court
Submitted: 1/20/2021 12:15     PM
Envelope: 2924306
Reviewer: Victoria H




                                            24.        Defendants purposefully and maliciously and without justiﬁcation 0r


                                 excuse took the wrongful and intentionally discriminatory actions herein complained


                                 because 0f Plaintiff’s        disabilities.


                                            25.        As   a result of this course 0f Defendants’ discriminatory treatment,


                                 Plaintiff has suffered        and Will continue     t0 suffer severe     and substantial pecuniary and

                                 compensatory damages and stands entitled                to recover pecuniary,      compensatory and

                                 exemplary damages.

                                            26.        The damages and         injuries suffered   by   the Plaintiff are sufﬁcient t0 grant


                                 jurisdiction With this Honorable Court.



                                                                            PRAYER FOR RELIEF

                                            WHEREFORE,           Plaintiff prays that the    Court grant the following       relief:



                                                  1.   A ﬁnding declaring the Plaintiff as the prevailing party in this action;
                                                  2.   A ﬁnding that each Defendant stands jointly and severally liable t0 make
                                      the Plaintiff whole for       all   damages suffered    as a result 0f the wrongful acts         and

                                      omissions alleged herein, including pecuniary damages to be determined by a jury;


                                                  3.   A permanent injunction against the Defendants prohibiting future acts 0f
                                      discrimination against Plaintiff and similar persons;


                                                  4.   A ﬁnding that the Defendant stands jointly and severally liable t0 Plaintiff
                                      for   an appropriate award of compensatory damages for the wrongful acts alleged


                                      herein, including, without limitation, Plaintiff s            compensatory damages        t0   be

                                      determined by a jury;


                                                  5.   A ﬁnding after judgment in Plaintiff’s favor, that each Defendant stands
                                     jointly      and severally   liable to Plaintiff for   an award of her reasonable attorney’s            fees,
Case Number: PC-2021-00407
Filed in Providence/Bristol   County Superior Court
Submitted: 1/20/2021 12:15     PM
Envelope: 2924306
Reviewer: Victoria H




                                      litigation costs     and other costs of this   action, together with a post-trial hearing to


                                      determine the amount 0f Plaintiff” s reasonable attorney’s fees taxable to the


                                      Defendant, along With a determination of the Plaintiff’s litigation costs and expenses


                                      taxable to the Defendants.


                                               6.     An   appropriate award 0f pre-judgment interest on            all   sums recovered;

                                               7.     Such other and   further relief as this Court       deems just and proper.

                                                                              Respectfully submitted,


                                                                              PLAINTIFF, KRISSY RAMIN, ALIAS
                                                                              By Her Attorney,


                                                                              /s/Har[_y     J.   Hoogis
                                                                              HARRY         J.   HOOPIS, ESQ. #0738
                                                                              HOOPIS        & HOOPIS
                                                                              33 College Hill Road, Building 5B
                                                                              Warwick, RI 02886
                                                                              (401) 823-6266
                                                                              hoopis@hoopisandhoopis.com
                                                                              Date: January 20, 2021




                                                                    JURY TRIAL DEMAND
                                            Plaintiff claims trial   by jury 0n   all   issues triable   by right   t0 a jury.
Plaintiff
KRISSY RAMIN
            m       WA       -    ﬂ
                                                    STATE 0F RHODE ISLAND
                                                       SUPERIOR COURT
                                                          SUMMONS
                                                                   Civil Action File
                                                                   PC-202 1 -00407
                                                                                       Number

                                                                   Attorney for the Plaintiff 0r the Plaintiff
                                                                   Harry J. Hoopis
V.                                                                 Address of the    Plaintiff’s   Attorney 0r the Plaintiff
BROWN UNIVERSITY et                      a1.                       33 College Hill Road
Defendant                                                          Bldg 5B
                                                                   Warwick RI 02886

Licht Judicial     Complex                                         Address 0f the Defendant
Providence/Bristol County                                          One Prospect    Street
250 Beneﬁt       Street                                            Providence RI 02912
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, BROWN UNIVERSITY:
     The above-named                         an action against you in said Superior Court in the county
                                  Plaintiff has brought
indicated above. You are hereby summoned and required t0 serve upon the Plaintiff’s attorney, whose
address is listed above, an answer to the complaint Which is herewith served upon you Within twenty (20)
days after service of this Summons upon you, exclusive 0f the day 0f service.

     If   you   fail t0      d0   so,   judgment by default will be taken against you        for the relief   demanded   in the
complaint.      Your answer must            also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                        in
the complaint      is damage arising out 0f your ownership, maintenance, operation, or control of a motor
                        for
vehicle, 0r unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, 0r you Will thereafter be barred from making such claim in
any other   action.


This   Summons was            generated on 1/20/2021.                   /s/   Henry Kinch
                                                                        Clerk



                                               Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)
                          W
                       //\\)D
                                '
                                 AMA
                           "'
                                m   Q
                                               STATE 0F RHODE ISLAND

                        @005    Ne                     SUPERIOR COURT
Plaintiff                                                                               Civil Action File    Number
KRIS SY RAMIN                                                                          PC—202 1 -00407
V.

BROWN UNIVERSITY et                     a1.

Defendant



                                                        PROOF OF SERVICE
     I   hereby certify that 0n the date below          I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice, and      all   other required documents received herewith            upon the Defendant,   BROWN UNIVERSITY,               by
delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of                suitable age     and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
           Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is      one designated by   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name    of person and designation




                                                                Page   1   of2




SC-CMS-l         (revised July 2020)
             mm   /   WA
                      I.    '
                                ﬂ
                                                       STATE OF RHODE ISLAND
                                                           SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                                of process.
       Name 0f authorized agent
        If the agent is   one designated by             statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                             /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                        or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                              0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                                   ,
                                                                         20       ,
                                                                                      before me, the undersigned notary public, personally
appeared                                                                                                U     personally   known   to the notary

0r    U     proved     to           the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                              ,
                                                                                  to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed                  to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                          Notary Public:
                                                                          My commission expires:
                                                                          Notary identiﬁcation number:
                                                                         Page 2 of 2




SC-CMS-l       (revised July 2020)
Plaintiff
KRISSY RAMIN
            m       /   WA
                        @005
                             I     ﬂ




                                  Ne"
                                                    STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
                                                          SUMMONs
                                                                   Civil Action File
                                                                   PC-202 1 -00407
                                                                                       Number

                                                                   Attorney for the Plaintiff 0r the Plaintiff
                                                                   Harry J. Hoopis
V.                                                                 Address of the    Plaintiff’s   Attorney 0r the Plaintiff
BROWN UNIVERSITY et                      a1.                       33 College Hill Road
Defendant                                                          Bldg 5B
                                                                   Warwick RI 02886

Licht Judicial     Complex                                         Address 0f the Defendant
Providence/Bristol County                                          222 Richmond Street
250 Beneﬁt       Street                                            Providence RI 02903
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, WARREN ALPERT MEDICAL SCHOOL:
     The above-named                         an action against you in said Superior Court in the county
                                   Plaintiff has brought
indicated above. You are hereby summoned and required t0 serve upon the Plaintiff’s attorney, whose
address is listed above, an answer to the complaint Which is herewith served upon you Within twenty (20)
days after service of this Summons upon you, exclusive 0f the day 0f service.

     If   you   fail t0      d0   so,   judgment by default will be taken against you        for the relief   demanded   in the
complaint.      Your answer must            also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                        in
the complaint      is damage arising out 0f your ownership, maintenance, operation, or control of a motor
                         for
vehicle, 0r unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, 0r you Will thereafter be barred from making such claim in
any other   action.


This   Summons was             generated on 1/20/2021.                  /s/   Henry Kinch
                                                                        Clerk



                                               Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)
               m.)
                "
                         ”2005
                                 'h'




                                 Ne
                                       Q
                                                 STATE 0F RHODE ISLAND
                                                     SUPERIOR COURT
Plaintiff                                                                             Civil Action File    Number
KRIS SY RAMIN                                                                        PC—202 1 -00407
V.

BROWN UNIVERSITY et                        a1.

Defendant



                                                      PROOF OF SERVICE
     I   hereby certify that 0n the date below        I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice,      and   all    other required documents received herewith           upon the Defendant,     WARREN ALPERT
MEDICAL SCHOOL, by delivering 0r leaving said papers in the following manner:

     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of              suitable age     and discretion
          then residing therein.
          Name



                 — of person of suitable age and discretion
          Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name     of authorized agent
           If the agent is   one designated by    statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name     0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name     of person and designation




                                                              Page   1   of2




SC-CMS-l         (revised July 2020)
                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)
Case Number: PC-2021-00407
Filed in Providence/Bristol County Superior Court
Submitted: 1/29/2021 12:04 PM
Envelope: 2939192
Reviewer: Zoila C.
                STATE OF RHODE ISLAND                                                    SUPERIOR COURT
                PROVIDENCE, SC.

                KRISSY RAMIN
                          Plaintiﬂ;


                VS.                                                                 CA NO: PC—2021-00407

                BROWN UNIVERSITY
                          Defendan t.



                                                       STIPULATION

                          The Defendant, Brown University hereby waives   service of process.




                By:                      Ramin
                          Plaintiff Krissy                        By:      Defendant,    Brown   University
                          By Her Attorney                         By    Their Attorney


                                                                  MM um
                                  Woopis, ESQ, #0738              Michael D. Grabo, Esq.
                          HOOPIS & HOOPIS                         Associate Counsel
                          33 College Hill Road, Bldg. 5B          Brown University
                          Warwick, RI 02886                       Ofﬁce of the General Counsel
                          (401) 823-6266                          Box 1913
                          hoopisgd’hoopisandhoopis.com            Providence, RI 02912
                          January 22, 2021                        (401) 863-1176
                                                                  michael graboﬁibrownﬁdu




               PRESENTED BY:
               /s/Harry      J.   Hoopis
               HARRY        J.   HOOPIS, ESQ., #0738
               HOOPIS       & HOOPIS
               33 College Hill Road, Building 5B
               Warwick, RI 02886
               401-823-6266
               hoopis@hoopisandhoopis.com
               Date: January 22, 2021
Case Number: PC-2021-00407
Filed in Providence/Bristol County Superior Court
Submitted: 1/29/2021 12:04 PM
Envelope: 2939192
Reviewer: Zoila C.
                                                         CERTIFICATE OF SERVICE

               I   hereby certify    that,   on the 29nd day of January, 2021:

               X    I   ﬁled and served      this   document through the   electronic ﬁling system   on the following
               parties:    Michael D. Grabo, Esq.

                The document electronically ﬁled and served is available for viewing and/or downloading
                ﬁom the Rhode Island Judiciary’s Electronic Filing System.


                                                                                       WM
                                                                                       Name
Case Number: PC-2021-00407
Filed in Providence/Bristol County Superior Court
Submitted: 1/29/2021 11:03 AM
Envelope: 2938923
Reviewer: Jaiden H.



                    STATE OF RHODE ISLAND                                                       SUPERIOR COURT
                    PROVIDENCE, S.C.


                    KRISSY RAMIN                                 :
                                                                 :
                    v.                                           :                       C.A. No. PC-2021-00407
                                                                 :
                    BROWN UNIVERSITY                             :


                                                      ENTRY OF APPEARANCE

                              I, Michael D. Grabo, hereby enter my appearance on behalf of Defendant, Brown

                    University, in the above-captioned matter.



                                                                     /s/ Michael D. Grabo
                                                                     Michael D. Grabo (#6871)
                                                                     Brown University
                                                                     Office of the Vice President and General Counsel
                                                                     South Street Landing, Box 1913
                                                                     350 Eddy Street
                                                                     Providence, RI 02912
                                                                     Tel: (401) 863-1176
                     Dated: January 29, 2021                         Email: michael_grabo@brown.edu
Case Number: PC-2021-00407
Filed in Providence/Bristol County Superior Court
Submitted: 1/29/2021 11:03 AM
Envelope: 2938923
Reviewer: Jaiden H.



                                                    CERTIFICATE OF SERVICE

                    I hereby certify that on the 29th day of January 2021, I filed and served this document through the
                    electronic filing system on the following parties:

                    Harry J. Hoopis, Esq.
                    Hoopis & Hoopis
                    33 College Hill Road, Building 5B
                    Warwick, RI 02886
                    hoopis@hoopisandhoopis.com
                    Counsel for Plaintiff

                    The document electronically filed and served is available for viewing and/or downloading from
                    the Rhode Island Judiciary’s Electronic Filing System.

                                                                                /s/ Alicia Brodeur
